COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                 No. 08-16-00316-CV
  IN THE MATTER OF D.D.H.,                       §
                                                                      Appeal from
  A JUVENILE.                                    §
                                                                  65th District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                                    (TC # 16,00219)
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss this appeal filed by Appellant, D.D.H.,

pursuant to TEX.R.APP.P. 42.1(a)(1). The motion is supported by a letter from D.D.H. stating that

he has discussed the appeal with his attorney and he understands the consequences of its dismissal.

We conclude that this is sufficient to show that D.D.H. has knowingly waived his right to appeal.

Accordingly, the motion to dismiss the appeal is granted.


March 14, 2017
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.